Citation Nr: 1604795	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-24 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether the claim may be allowed.



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1. In a decision dated June 1998, the RO denied the Veteran's claim to service connection for tinnitus. The Veteran was notified of the decision and did not appeal.

2. Evidence added to the record since the June 1998 rating decision denying entitlement to service connection for tinnitus is cumulative or redundant, does not cure a prior evidentiary defect, and does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The June 1998 rating decision denying service connection for tinnitus is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2. New and material evidence has not been presented to reopen a claim of entitlement to service connection for tinnitus. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. In March 2009 and January 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what new and material evidence means, notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and how disability ratings and effective dates are assigned.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record. 38 C.F.R. § 3.156(a). The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence received since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

This appeal arises out of the Veteran's claim that his tinnitus is related to his military service with the United States Navy from August 1961 to July 1965.

The Veteran submitted an original claim for service connection for tinnitus in March 1998. The Veteran served as a machinist's mate and his service treatment records do not document any history of any hearing related problems or incidents. 

In a May 1998 examination, the examiner noted that the Veteran's military records were not available for review. The Veteran reported that he initially complained of hearing problems in 1991. While in the Navy, he claimed to have been exposed to high noise levels while working in the engine and boiler room aboard a ship. The Veteran also reported that he was exposed to post-service hazardous noise while working at tire manufacturing plant from 1966 to 1971, and Virginia State Police from 1971 to 1996. During his career as a police officer, the Veteran wore hearing protection while at work and on the shooting range. In addition, the Veteran stated that he hunts and fishes (sometimes with a motor boat) and does not wear hearing protection while mowing the lawn or using a weed-eater. The examiner found that the Veteran's hearing acuity was within the normal limits from 250 Hz to 3000 Hz for both ears, but then dropped to a moderate sensorineural hearing loss in his right ear, and moderate to moderately-severe sensorineural hearing loss in his left ear. The examiner made no findings with regard to etiology of tinnitus.

A June 1998 rating decision, which considered the Veteran's service treatment records, denied the Veteran's claim for service connection for tinnitus, reasoning that there was no competent medical evidence showing tinnitus was incurred while on active duty. 

The Veteran was notified, did not appeal the decision, and new and material evidence was not received within a year of that decision. Thus, the June 1998 rating decision is final. See 38 U.S.C. A. § 7105; 38 C.F.R. § 3.104. 

Subsequently, in February 2009, the Veteran submitted a request to reopen the claim of entitlement to service connection for tinnitus. In a March 2009 written statement, the Veteran explained that during service, he averaged 16 to 18 hours per day in the engine and boiler room of a ship, was exposed to loud machines, including generators, turbines, and pumps, and was not provided ear protection. The Veteran also explained that he noticed low grade ringing in his ears in the early 1970s, and while working as a Virginia State Police officer, he was sent to a hearing specialist. 

In an October 2009 examination, the examiner noted that a whispered voice test in the Veteran's file was inaccurate and that an August 1961 audiogram revealed mild bilateral hearing loss. However, the examiner determined this evidence to be unreliable because the Veteran's private medical records from 1986 through 1994 indicated normal hearing thresholds in the low and mid frequencies. While determining that the Veteran did indeed suffer from tinnitus and noting that tinnitus can be caused by noise exposure without the presence of hearing loss, the examiner concluded that because there was no evidence linking tinnitus to active duty noise exposure, an opinion on tinnitus could not be rendered without resorting to mere speculation. 

In June 2010, the Veteran submitted firearm training information from the Virginia State Police which noted that ear protection was provided and mandatory to use. The Veteran argues that this evidence shows that his work as a police officer could not have caused tinnitus and therefore military service did.

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for entitlement to service connection for tinnitus has not been received. The Veteran's claim for service connection was denied because the evidence was against a finding that his tinnitus was causally related to service. Although the Veteran has re-submitted evidence discussing his claimed exposure to noise in service, this evidence was already considered. The May 1998 examination noted the Veteran's claimed use of hearing protection on the firing range during his post-service career as a Virginia State Police officer and the June 2010 police training materials reiterate this. 

The Veteran initially claimed that tinnitus was a result of his time in service. In his March 2009 written statement, the Veteran is essentially making the same claim again. Finally, the Veteran's private treatment records from 1986 through 1994 all indicate normal hearing levels and make no reference to tinnitus. Because the evidence submitted since the last final decision is either cumulative or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence on these matters. Thus, the Board concludes that new and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for tinnitus. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for tinnitus, and the claim to reopen is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


